Citation Nr: 0328267	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-01 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968 with periods of active duty for training from 
1968 to 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied an increased evaluation 
for a generalized anxiety disorder.  This matter is also on 
appeal from a February 2003 rating decision in which the RO 
denied a claim for TDIU.


REMAND

A review of the record reveals that the RO received a VA Form 
9, in September 2001, that indicated the veteran desired to 
have a hearing before a traveling member of the Board.  
However, in later correspondence, he indicated that he did 
not want a hearing before the Board (see VA Form 9's received 
in January and June 2003).  Therefore, the Board will proceed 
with a review of the claim. 

The Board notes that resolution of the increased rating claim 
could very well impact the Board's consideration of the TDIU 
issue.  As such, the Board finds that, because the claim is 
inextricably intertwined with the TDIU issue, they must be 
considered together; therefore, a decision by the Board on 
the veteran's total rating claim would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In reviewing the record, the Board notes that the veteran has 
not undergone a VA examination for his generalized anxiety 
disorder since September 2000.  Since that time, he has 
indicated that his condition has worsened.  In order to 
accurately assess the current level of disability, a VA 
examination should be scheduled.  

In addition, the RO should obtain any ongoing treatment 
records since January 2002.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
generalized anxiety disorder since 
January 2002.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.  The 
veteran and representative should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

3.  Thereafter, the veteran should be 
scheduled to undergo a psychiatric 
examination to determine the nature and 
severity of his generalized anxiety 
disorder.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  A notation to 
the effect that the records were reviewed 
should be included in the examination 
report.  Psychological testing should be 
ordered if deemed necessary by the 
psychiatrist.  All subjective complaints 
and objective findings should be reported 
in detail.  The psychiatrist should 
render an opinion as to what effect the 
service-connected disability has on the 
veteran's social and industrial 
adaptability.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  A Global Assessment 
Functioning (GAF) score should be 
provided of the veteran's level of 
functioning due to generalized anxiety 
disorder along with an explanation of its 
meaning.  The physician should be asked 
to provide an opinion, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities alone, render him unable to 
obtain and maintain substantially gainful 
employment.  The opinion should be based 
on a complete history of the veteran's 
occupational experience, and a complete 
rationale for the opinion expressed must 
be provided.  In rendering an opinion, 
the examiner is requested to stated 
whether the symptoms displayed by the 
veteran more closely resemble (a), (b), 
or (c), listed below: 

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name. 

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


